United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                          UNITED STATES COURT OF APPEALS
                                                                                     October 25, 2004
                                   FIFTH CIRCUIT
                                  _________________
                                                                                  Charles R. Fulbruge III
                                                                                          Clerk
                                         No. 04-60214
                                      (Summary Calendar)
                                      _________________


DARLENE AVANT,

                              Plaintiff-Appellant,

       v.

LOWE’S HOME CENTERS INC; ET AL

                              Defendants

LOWE’S HOME CENTERS INC; BRYAN WEINGARDNER, Individually and as an employee of
Lowe’s; JEFF MARKELL, Individually and as an employee of Lowe’s

                              Defendants-Appellees


                          Appeal from the United States District Court
                            for the Northern District of Mississippi
                                 USDC No. 1:02-CV-88-M-D


Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Marlene Avant appeals the district court’s order granting Lowe’s Home Centers’ motion for

summary judgment. We affirm the district court’s judgment essentially for the reasons stated in its

memorandum opinion of February 7, 2004.




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
AFFIRMED.




            -2-